                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

JEFFREY A. JENNINGS,                           §
                                               §
v.                                             §   Civil Action No. 4:17-CV-00837
                                               §   Judge Mazzant
O’REILLY AUTO ENTERPRISES, LLC                 §
d/b/a O’REILLY AUTO PARTS                      §

                        MEMORANDUM OPINION AND ORDER

       Pending before the Court are Plaintiff Jeffrey A. Jennings Motion for Judgment on the

Pleadings and/or Partial Summary Judgment Regarding Defendant’s Affirmative Defenses

(Dkt. #22) and Defendant O’Reilly Auto Enterprises, LLC d/b/a O’Reilly Auto Parts’ Motion for

Summary Judgment and Brief in Support (Dkt. #24). Having considered the motions and the

relevant pleadings, the Court finds that Plaintiff’s Motion for Judgment on the Pleadings and/or

Partial Summary Judgment should be granted in part and denied in part (Dkt. #22) and

Defendant’s Motion for Summary Judgment should be denied (Dkt. #24).

                                      BACKGROUND

       On December 6, 2017, Plaintiff filed suit against Defendant alleging two claims: (1) age

discrimination under the Age Discrimination in Employment Act (“ADEA”) and Texas

Commission on Human Rights Act (“TCHRA”) and (2) retaliation under the Family Medical

Leave Act (“FMLA”) (Dkt. #1 ¶¶ 37–47). On October 5, 2018, Plaintiff filed his Motion for

Judgment on the Pleadings and/or Partial Summary Judgment (Dkt. #22). Defendant filed a

response to Plaintiff’s motion on October 26, 2018 (Dkt. #27). Plaintiff filed a reply to the

motion on November 2, 2018 (Dkt. #31).         Defendant filed a sur-reply to the motion on

November 9, 2018 (Dkt. #35).
       Following the same schedule, on October 5, 2018, Defendant filed its Motion for

Summary Judgment (Dkt. #24). Plaintiff filed a response to Defendant’s motion on November

26, 2018 (Dkt. #29). Defendant filed a reply to the motion on November 2, 2018 (Dkt. #33).

Plaintiff filed a sur-reply to the motion on November 9, 2018 (Dkt. #34).

                                      LEGAL STANDARD

  I.   Federal Rule of Civil Procedure 12(c)

       Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed—but

early enough not the delay trial—a party may move for judgment on the pleadings.” “A motion

brought pursuant to FED. R. CIV. P. 12(c) is designed to dispose of cases where the material facts

are not in dispute and a judgment on the merits can be rendered by looking to the substance of

the pleadings and any judicially noticed facts.” Hebert Abstract Co. v. Touchstone Props., Ltd.,

914 F.2d 74, 76 (5th Cir. 1990) (citation omitted); Great Plains Tr. Co. v. Morgan Stanley Dean

Witter & Co., 313 F.3d 305, 312–13 (5th Cir. 2002). “The central issue is whether, in the light

most favorable to the plaintiff, the complaint states a valid claim for relief.” Hughes v. Tobacco

Inst., Inc., 278 F.3d 417, 420 (5th Cir. 2001) (citing St. Paul Mercury Ins. Co. v. Williamson, 224

F.3d 425, 440 n.8 (5th Cir. 2000)).

       “Pleadings should be construed liberally, and judgment on the pleadings is appropriate

only if there are no disputed issues of fact and only questions of law remain.” Great Plains Tr.,

313 F.3d at 312 (quoting Hughes, 278 F.3d at 420). The standard applied under Rule 12(c) is the

same as that applied under Rule 12(b)(6). Ackerson v. Bean Dredging, LLC, 589 F.3d 196, 209

(5th Cir. 2009); Guidry v. Am. Pub. Life Ins. Co., 512 F.3d 177, 180 (5th Cir. 2007).




                                                2
 II.   Summary Judgment

       The purpose of summary judgment is to isolate and dispose of factually unsupported

claims or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment

is proper under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986). Substantive law identifies which

facts are material. Id. The trial court “must resolve all reasonable doubts in favor of the party

opposing the motion for summary judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins.

Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the

burden of proof on a claim or defense for which it is moving for summary judgment, it must

come forward with evidence that establishes “beyond peradventure all of the essential elements

of the claim or defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where

the nonmovant bears the burden of proof, the movant may discharge the burden by showing that

there is an absence of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers

v. Dall. Morning News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its

burden, the nonmovant must “respond to the motion for summary judgment by setting forth



                                               3
particular facts indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing

Anderson, 477 U.S. at 248–49). A nonmovant must present affirmative evidence to defeat a

properly supported motion for summary judgment. Anderson, 477 U.S. at 257. Mere denials of

material facts, unsworn allegations, or arguments and assertions in briefs or legal memoranda

will not suffice to carry this burden. Rather, the Court requires “significant probative evidence”

from the nonmovant to dismiss a request for summary judgment. In re Mun. Bond Reporting

Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584

F.2d 111, 114 (5th Cir. 1978)). The Court must consider all of the evidence but “refrain from

making any credibility determinations or weighing the evidence.” Turner v. Baylor Richardson

Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                          ANALYSIS

       The Court addresses Plaintiff’s Motion for Judgment on the Pleadings and/or Partial

Summary Judgment (Dkt. #22) before turning to Defendant’s Motion for Summary Judgment

(Dkt. #24).

  I.   Plaintiff’s Motion for Judgment on the Pleadings and/or Summary Judgment

              Summary Judgment

       The Court considers Plaintiff’s summary judgment arguments first. Plaintiff moves for

summary judgment arguing there is no genuine issues of material fact on four of Defendant’s

affirmative defenses: (1) Ellerth/Faragher defense; (2) after-acquired evidence defense; (3)

failure to exhaust administrative remedies defense; and (4) failure to mitigate damages defense

(Dkt. #22) (referring to Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998); Faragher v. City

of Boca Raton, 524 U.S. 775 (1998)).         Regarding the Ellerth/Faragher defense, Plaintiff

contends the defense is inapplicable because this is not a harassment case (Dkt. #22 at p. 19)



                                                4
(citing E.E.O.C. v. Boh Bros. Const. Co., L.L.C., 731 F.3d 444, 462 (5th Cir. 2013)). “Normally

an employer is strictly liable for a supervisor’s harassment of an individual whom he or she

supervises.” Pullen v. Caddo Par. Sch. Bd., 830 F.3d 205, 209 (5th Cir. 2016) (citing Vance v.

Ball State Univ., 570 U.S. 421 (2013)).      “The Ellerth/Faragher affirmative defense is an

exception and is available to employers where a plaintiff alleges sexual harassment by a

supervisor but does not claim that the harassment resulted in a tangible employment action.” Id.

Defendant does not respond to Plaintiff’s argument or demonstrate how the Ellerth/Faragher

defense is applicable to this case. Once the movant has carried its burden, the nonmovant must

“respond to the motion for summary judgment by setting forth particular facts indicating there is

a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at 248–49). A

nonmovant must present affirmative evidence to defeat a properly supported motion for

summary judgment. Anderson, 477 U.S. at 257. The Court finds that Defendant does not meet

its summary judgment burden, and summary judgment should be granted on Defendant’s

Ellerth/Faragher affirmative defense.

       Concerning Defendant’s after-acquired evidence and failure to exhaust administrative

remedies defense, Defendant explains:

              As it relates to each of the other defenses for which Mr. Jennings
              seeks summary judgment, O’Reilly concedes that it has not
              uncovered after-acquired evidence of wrongdoing to date that
              would act to limit Mr. Jennings’s claimed damages. In pleading
              the after-acquired evidence defense, O’Reilly did not contend it
              had actual evidence of wrongdoing, but, rather, that if it were to
              discover such evidence Mr. Jennings’s damages should be reduced
              accordingly under the after-acquired evidence doctrine.
              Concerning O’Reilly’s asserted defense regarding Mr. Jennings’s
              failure to exhaust administrative remedies, O’Reilly asserts that
              summary judgment is premature at this time. Specifically, if, in his
              opposition to O’Reilly’s motion for summary judgment or at any
              subsequent trial, Mr. Jennings attempts to raise matters that were
              not properly raised in his Charge of Discrimination, O’Reilly

                                               5
               reserves the right to raise a failure to exhaust administrative
               remedies defense. For instance, at his deposition, Mr. Jennings
               asserted for the first time that he should have been entitled to
               bereavement leave following his wife’s passing even though he
               indicated he did not intend to return to work at O’Reilly following
               his wife’s passing. Should Mr. Jennings attempt to assert that the
               denial of bereavement leave was in some way related to his age or
               otherwise discriminatory, O’Reilly has the right to raise a failure to
               exhaust defense based on the fact that Mr. Jennings never raised
               any such claim before an appropriate administrative body as a
               prerequisite to filing suit.

(Dkt. #27 at p. 1 n.3). Defendant does not provide competent summary judgment evidence to

support its after-acquired evidence defense and admits that its failure to exhaust administrative

remedies defense is merely precautionary. As a result, Defendant does not meet its summary

judgment burden as to these defenses, and summary judgment should be granted on Defendant’s

after-acquired evidence and failure to exhaust administrative remedies defenses.

       Concerning Defendant’s failure to mitigate damages defense, after a careful review of the

record and the arguments presented, the Court is convinced that there are genuine issues of

material fact as to whether Plaintiff failed to mitigate his damages. Consequently, the Court will

not grant summary judgment on Defendant’s failure to mitigate damages affirmative defense.

           Judgment on the Pleadings

       Alternatively, Plaintiff moves for judgment on the pleadings pursuant to Federal Rule of

Civil Procedure 12(c). In essence, Plaintiff contends Defendant’s pleadings do not meet the

Federal pleading standards and, therefore, the Court should enter judgment on the affirmative

defenses (Dkt. #22 at pp. 5, 11–13). Defendant does not directly respond to Plaintiff’s Rule 12(c)

arguments (Dkt. #27; Dkt. #35).

       The Court first notes that Plaintiff’s motion is delayed. Defendant’s filed their answer on

January 11, 2018 (Dkt. #6). Plaintiff did not move to strike, dismiss, or ask the Court to order



                                                 6
Defendant to replead its affirmative defenses for nearly nine months. Instead, Plaintiff waited

until the dispositive motions deadline to claim the affirmative defenses were insufficiently

pleaded (Dkt. #21).

       “A motion brought pursuant to FED. R. CIV. P. 12(c) is designed to dispose of cases where

the material facts are not in dispute and a judgment on the merits can be rendered by looking to

the substance of the pleadings and any judicially noticed facts.” Hebert Abstract Co., 914 F.2d

at 76 (citation omitted); Great Plains Tr. Co., 313 F.3d at 312–13. “The central issue is whether,

in the light most favorable to the plaintiff, the complaint states a valid claim for relief.” Hughes,

278 F.3d at 420 (citing Williamson, 224 F.3d at 440 n.8).

       Considering the remaining defense at issue—the failure to mitigate damages defense—

the Court already determined there are genuine issues of material fact concerning the elements of

the defense. Accordingly, judgment on the pleadings should not be granted as to this defense.

Further, as clear from the Court’s reading of Plaintiff’s motion, Plaintiff does not lack fair notice

of the theories or the facts underlying Defendant’s failure to mitigate damages defense

(Dkt. #22). Therefore, the Court sees no reason to order Defendant to replead the defense. As a

result, the Court denies the relief requested by Plaintiff under Rule 12(c).

 II.   Defendant’s Motion for Summary Judgment

       Defendant argues the Court should grant summary judgment on Plaintiff’s FMLA and

age discrimination claim (Dkt. #24). After a careful review of the record and the arguments

presented, the Court is convinced that there are genuine issues of material fact on each element

of Plaintiff’s FMLA and age discrimination claims. Therefore, the Court finds that Defendant

does not meet its summary judgment burden, and Defendant’s motion for summary judgment

should be denied (Dkt. #24).



                                                  7
                                           CONCLUSION

          It is therefore ORDERED that Plaintiff’s Motion for Judgment on the Pleadings and/or

  Partial Summary Judgment Regarding Defendant’s Affirmative Defenses is GRANTED IN

  PART and DENIED IN PART (Dkt. #22). Specifically, the Court enters summary judgment on

  Defendant’s Ellerth/Faragher, after-acquired evidence, and failure to exhaust administrative

. remedies affirmative defenses. The Court denies all other relief requested by Plaintiff.

          It is further ORDERED that Defendant’s Motion for Summary Judgment is DENIED

  (Dkt. #24).

          IT IS SO ORDERED.
           SIGNED this 22nd day of January, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   8
